DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (English translated Chinese Publication No.: 109588023 A), hereinafter referred to as Zhao et al. ‘023.

Regarding claim 1, Zhao et al. ‘023 disclose a heat dissipation device (13), comprising: a heat conductor (131), including a heat dissipation side (131a) and a heat absorption side (131b) opposite to each other {as shown in annotated Fig. 2: Page 7}; wherein the heat absorption side is formed by at least two contact planes (131c/131d)), the at least two contact planes are arranged in parallel to each other, and a height difference exists between the at least two contact planes (as shown in Fig. 2}.

Regarding claim 2, Zhao et al. ‘023 disclose the heat dissipation device according to claim 1, further comprising a plurality of heat-conducting mediums (133) respectively disposed on one of the at least two contact planes, and the plurality of heat-conducting mediums are deformable {as shown in Fig. 2: Page 7}.
  
Regarding claim 3, Zhao et al. ‘023 disclose the heat dissipation device according to claim 1, further comprising a heat dissipation structure (132) disposed on the heat dissipation side {as shown in Fig. 2: Page 7}.  

Regarding claim 4, Zhao et al. ‘023 disclose the heat dissipation device according to claim 3, wherein the heat dissipation structure is a water-cooled heat sink, a plurality of heat dissipation fins (132) {as shown in Fig. 2: Page 7}, or a heat pipe.  

Claim Rejections - 35 USC § 103
2.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘023, in view of Xui et al. (English translated Chinese Publication No.: 208820915 U), hereinafter referred to as Xu et al. ‘915.

Regarding claim 5, Zhao et al. ‘023 disclose the heat dissipation device according to claim 1, EXCEPT the limitations further comprising a heat pipe with one end of the heat pipe disposed in the heat conductor.  
Xu et al. ‘915 teach: the concept of a heat pipe (4) with one end of the heat pipe disposed in the heat conductor (3) {as shown in Fig. 1: page 3}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao et al. ‘023 in view of Xu et al. ‘915 to include the use of a heat pipe with one end of the heat pipe disposed in the heat conductor, in order to facilitate dissipation of heat sink further away from the heat conductor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhao et al. ‘023 in view of Xu et al. ‘915 to obtain the invention as specified in claim 5.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘023, in view of Ming et al. (English translated Chinese Publication No.: 209358903 U A), hereinafter referred to as Ming et al. ‘903.

Regarding claim 13, Zhao et al. ‘023 disclose the heat dissipation device according to claim 1, EXCEPT for the limitation of further comprising a plurality of fixing members passing through the heat conductor. 
 Ming et al. ‘903 teach: the concept of a plurality of fixing members (211) passing through the heat conductor (25) {as shown in Fig. 4: Page 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao et al. ‘023 heat dissipation device in view of Ming et al. ‘903 to include the use of a plurality of fixing members passing through the heat conductor, in order to ensure contact reliability between the heat conductor and heat radiating element.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhao et al. ‘023 in view of Ming et al. ‘903 to obtain the invention as specified in claim 13.

Regarding claim 14, Zhao et al. ‘023 disclose the heat dissipation device according to claim 1, EXCEPT for the limitation of further comprising a back plate and a plurality of fixing members, wherein the back plate is connected to the heat absorption side through the plurality of fixing members, and the back plate is spaced apart from the heat absorption side.
Ming et al. ‘903 teach: the concept of a back plate (21) and a plurality of fixing members (211), wherein the back plate is connected to the heat absorption side through the plurality of fixing members, and the back plate is spaced apart from the heat absorption side {as shown in Fig. 4: Page 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao et al. ‘023 heat dissipation device in view of Ming et al. ‘903 to include the use of a back plate and a plurality of fixing members, in order to ensure contact reliability between the heat conductor and heat radiating element.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhao et al. ‘023 in view of Ming et al. ‘903 to obtain the invention as specified in claim 14.

    PNG
    media_image1.png
    364
    556
    media_image1.png
    Greyscale


Allowable Subject Matter
3.    Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190269035-A1 to Saturley; Peter.
CN-2819289-Y to ZHU D

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/18/2022